Citation Nr: 1711430	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-08 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to November 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in September 2015, at which time the Board denied the claim on appeal.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Veteran's attorney representative before the Court and VA's General Counsel filed with the Court a Joint Motion for Remand (Joint Motion) to vacate the Board's September 2015 decision; the motion was granted by the Court in an Order later in the same month.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2016 Joint Motion, endorsed by the Court, asserts that "remand is required because the Board erred in relying on an inadequate examination report to deny the claim."

With regard to direct service connection: "the March 2013 VA examiner cited Appellant's inability 'to provide a nexus between the onset of tinnitus and military service' to support his negative opinion," yet "a lay statement from [R.G.] received in August 2009 specifically reflects that he spent nine (9) months with Appellant in Vietnam and during this period [R.G.] stated that Appellant was exposed to 'deafening sound,' which included 'm60 and m14's,' and that 'hearing loss and tinnitus started at these encounters and continued at others.'"  The Joint Motion discusses that the Veteran's "inability to provide a nexus opinion himself is an inadequate rationale to support the March 2013 VA examiner's opinion because a medical examination must be 'based upon a review of the evidence of record.'"  The Joint Motion states that "remand is warranted for the Board to obtain either a clarifying addendum or a new examination or opinion that considers the relevant evidence of record."

With regard to secondary service connection, the Joint Motion notes that "the Board relied on the March 2013 unfavorable VA examination report to find no secondary relationship between hearing loss and tinnitus," but the Joint Motion expresses concern that "[t]he March 2013 examiner noted that hearing loss and tinnitus can coexist, but that the two disabilities can also exist independently of one another .... noting that 'the presence of hearing loss does not necessarily result in tinnitus.'"  (The emphasis within the quoted examination report language was added by the Joint Motion.)  The Joint Motion discusses that "'not necessarily' is not compatible with the statutory and regulatory 'at least as likely as not' burden of proof," and the Joint Motion asserts that "it was incumbent on the Board to seek clarification."  The Joint Motion concludes that the Board now must "obtain either a clarifying addendum or a new examination or opinion."

(The Board observes that the Veteran submitted correspondence to VA in January 2017 expressly requesting remand of his case to the AOJ.)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his tinnitus disability on appeal.  If the Veteran has received private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2.  After the record is determined to be complete, the AOJ should arrange for the Veteran's claims-file to be forwarded to the March 2013 VA audiology examiner (if available, or to another audiologist, if not) for an amended or new medical opinion regarding the etiology of the Veteran's tinnitus.  If a new examination (or non-examination interview) of the Veteran is needed, such should be arranged as appropriate.  Based on review of the claims-file (and examination or interview, if applicable), the examiner should provide an opinion that responds to the following:

(a)  Is the Veteran's tinnitus at least as likely as not (a 50 percent or greater probability) related to his exposures to noise trauma in service OR any other in-service event, injury, or infection (rather than to any post-service noise trauma or other, non-service-related etiological factors)?  The explanation of rationale should discuss, as necessary, the Veteran's pertinent symptom history as well as the Veteran's in-service history of noise exposure and his post-service history of recreational and/or occupational noise exposure.  The clinician should consider and discuss as necessary the testimony presented by the Veteran's wife in August 2009 and the Veteran's fellow serviceman ("R.G.") in August 2009 and March 2011.  If the examiner finds that no event or noise exposure in-service caused his current tinnitus, the examiner is asked to please identify, if possible, the etiological factor(s) deemed more likely, and cite to the supporting factual evidence.

(b) If the examiner's response to item "a" is negative (finding that the Veteran's tinnitus is unlikely to have been directly caused by his military service), is it at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus has been (i) caused by or (ii) aggravated by (permanently increased due to) his service-connected hearing loss?  To ensure compliance with the terms of the November 2016 Joint Motion, the examiner is asked to specifically frame the opinion on this matter in terms of whether or not it is "at least as likely as not" (a 50 percent or greater probability) that the Veteran's tinnitus has been caused by or aggravated by his service-connected hearing loss.

(c) If the opinion is to the effect that a service-connected disability did not cause, but aggravated, the Veteran's tinnitus, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the 'baseline' severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

A complete rationale should accompany each opinion provided.

3.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issues on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and afforded opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




